DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-34 are pending.
Claims 1-34 are rejected.
Priority
Claims 1-34 are given benefit of the claim for priority to Provisional Application No. 62/445196, filed 11 January 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 July 2019 and 07 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 10 July 2019.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 04 November 2019 has been entered into the application file.
Specification
The substitute specification received 21 October 2019 has been entered into the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 2, 4, 6-16, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for recitation in lines 9-10 of “less than a substantial portion of the chromosome of interest” because the metes and bounds of the limitation are not clear. Claim 20 is indefinite for recitation of the same phrase at line 15.For the purpose of examination the claims have been interpreted as requiring a portion of the chromosome of interest.
Claims 2, 4, and 6-14 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1.
	Claim 2 is indefinite for recitation in line 2 of “large-scale increase” because the metes and bounds of the limitation is not clear. For the purpose of examination the claim has been interpreted as requiring an increase.
Claim 29 recites the limitation "the Z-score" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claim 29 has been interpreted as depending from claim 28.
Claims 12-16 are indefinite for recitation of “improves”, “is improved to”, or “is improved by” because it is not clear what the improvement is relative to. For the purpose of examination the claims have been interpreted as being limited to determining the recited values of PPV.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea an law of nature without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a process of obtaining parameters for chromosome bins, plotting the parameters versus chromosome locations, and detecting a false positive diagnosis of chromosomal aneuploidy in a fetus when the plot shows a consistent parameter level at less than a portion of the chromosome. Independent claim 20 recites a process of sequencing maternal cell-free DNA diagnosed as aneuploid in a chromosome, obtaining parameters for bins of the chromosome, plotting the parameters versus the chromosome locations, and detecting a false positive diagnosis of chromosomal aneuploidy in a fetus when the plot shows the parameter at less than a portion of the chromosome. Independent claim 21 recites a process of obtaining parameters for chromosome bins for a chromosome and a confirming different chromosome, normalizing the parameters versus an autosome chromosome locations, comparing the normalized parameters to references, and detecting a false positive diagnosis of chromosomal aneuploidy in a fetus when the comparison reaches a threshold. Independent claims 1, 20, and 21 recite the mental process grouping of abstract ideas. Independent claim 21 recites the mathematical concept grouping of abstract ideas.
Claims 1-34 also recite a law of nature of a correlation between test parameters mapped to a chromosomal bin and fetal aneuploidy. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).	See MPEP 2106.04(b).
Dependent claim 2 further recites a mental process of considering data of an increase of a parameter in at least one bin. Dependent claim 3 further recites a mental process of considering data of an increase of a parameter of at least 1.2 fold to at least 7 fold in at least one bin. Dependent claim 4 further recites a mental process of iterating the steps with a different chromosome. Dependent claim 5 further recites a mental process of considering data of a consistent parameter level at less than about 2% to 90% of the chromosome. Dependent claim 6 further recites a mental process of considering data of a parameter that is a level of genetic material corresponding to the bin. Dependent claim 8 further recites a mental process of aligning sequence reads to a bin of a reference genome. Dependent claim 9 further recites a mental process of considering a parameter that is based on the number of sequence reads aligned to a bin. Dependent claim 10 further recites a mental process of considering data of a normalized bin sequence read count. Dependent claim 11 further recites a mental process of considering chromosomal bin parameter data produced by non invasive prenatal screening (NIPS). Dependent claim 12 further recites a mental process of determining a positive predictive value of at least 30% to at least 95% for trisomy 21, 18, or 13. Dependent claim 13 further recites a mental process of determining a positive predictive value of at least at least 93% for human trisomy 21, at least 72% for human trisomy 18, and/or at least 39% for human trisomy 13. Dependent claim 14 further recites a mental process of considering data of positive predictive value for trisomy 21 that is improved to 98% for human trisomy 21, 92% for human trisomy 18, and/or 69% for human trisomy 13. Dependent claim 15 further recites a mental process of considering data that improves a positive predictive value (PPV) of the NIPS by at least 4%, 10%, 20%, 30%, 40% and 50% for human trisomy 21, human trisomy 18 and/or human trisomy 13. Dependent claim 16 further recites a mental process of considering data such that PPV is improved by at least 4% for human trisomy 21, at least 20% for human trisomy 18, and/or at least 30% for human trisomy 13. Dependent claim 17 further recites a mental process of considering data of bins about 50 kb long. Dependent claim 18 further recites a mental process of considering data of a chromosome of interest that is one or more chromosomes. Dependent claim 19 further recites a mental process of considering data of a confirming chromosome that is one or more chromosomes. Dependent claim 23 further recites a mental process of aligning sequence reads to a bin of a reference genome. Dependent claim 24 further recites a mental process and mathematical concept of calculating a parameter based on the number of sequences reads aligned to a bin. Dependent claim 25 further recites a mental process and mathematical concept of normalizing a bin sequence read count. Dependent claim 26 further recites a mental process of considering data of a confirming chromosome in the reference genome. Dependent claim 27 further recites a mental process of considering data of a confirming chromosome from unaffected pregnancies. Dependent claim 28 further recites a mental process and mathematical concept of determining a Z score of the test chromosome relative to references. Dependent claim 29 further recites a mental process and mathematical concept of considering a threshold in which a Z score greater than 4 or greater than 8. Dependent claim 30 further recites a mental process of determining a fetal fraction of the cell-free DNA. Dependent claim 31 further recites a mental process of considering data of a fetal fraction less than 4%. Dependent claim 32 further recites a mental process of considering data of an aneuploidy that is complete or partial duplication, or a trisomy. Dependent claim 33 further recites a mental process of considering data of an aneuploidy that is human trisomy 13, human trisomy 18 or human trisomy 21. Dependent claim 34 further recites a mental process of considering data of a mosaic aneuploidy.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of inputting data in claims 1 and 21 is a data gathering process that does not integrate the recited judicial exception into a practical application. The judicial exception of outputting graphic data in claims 1 and 20 is an extra-solution activity that does not integrate the recited judicial exception into a practical application. The judicial exception of sequencing cell-free maternal DNA in claims 7, 20, and 22 is a data gathering process that does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of inputting data in claims 1 and 21 and the judicial exception of outputting graphic data in claims 1 and 20 are conventional computer activities.
	Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
	The additional element of sequencing cell-free maternal DNA in claims 7, 20, and 22 is conventional. Evidence for the conventionality of sequencing cell-free maternal DNA is shown in Gil et al. (Ultrasound Obstetrics and Gynecology vol. 45, pages 249-266 (2015)). Gil et al. shows on pages 249-250 that clinical use of sequencing maternal cell-free DNA is in clinical use. Gil et al. further shows a meta-analysis of the literature of sequencing maternal cell-free DNA to identify aneuploidies and concludes on page 263 that sequencing maternal cell-free DNA is useful to diagnose trisomy 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Scientific Reports vol. 5, article 16106 (2015) (cited in the Information Disclosure Statement received 10 July 2019) in view of Snyder et al. (The New England Journal of Medicine vol. 372, pages 1639-1645 (2015) (cited in the Information Disclosure Statement received 10 July 2019).
Independent claim 1 recites a process of obtaining parameters for chromosome bins, plotting the parameters versus chromosome locations, and detecting a false positive diagnosis of chromosomal aneuploidy in a fetus when the plot shows a consistent parameter level at less than a portion of the chromosome. Independent claim 20 recites a process of sequencing maternal cell-free DNA diagnosed as aneuploid in a chromosome, obtaining parameters for bins of the chromosome, plotting the parameters versus the chromosome locations, and detecting a false positive diagnosis of chromosomal aneuploidy in a fetus when the plot shows the parameter at less than a portion of the chromosome. Independent claim 21 recites a process of obtaining parameters for chromosome bins for a chromosome and a confirming different chromosome, normalizing the parameters versus an autosome chromosome locations, comparing the normalized parameters to references, and detecting a false positive diagnosis of chromosomal aneuploidy in a fetus when the comparison reaches a threshold.
Dependent claim 2 further recites a process of considering data of an increase of a parameter in at least one bin. Dependent claim 3 further recites a process of considering data of an increase of a parameter of at least 1.2 fold to at least 7 fold in at least one bin. Dependent claim 4 further recites a process of iterating the steps with a different chromosome. Dependent claim 5 further recites a process of considering data of a consistent parameter level at less than about 2% to 90% of the chromosome. Dependent claim 6 further recites a process of considering data of a parameter that is a level of genetic material corresponding to the bin. Dependent claims 7 and 22 further recite a process of sequencing maternal cell-free DNA. Dependent claim 8 further recites a process of aligning sequence reads to a bin of a reference genome. Dependent claim 9 further recites a process of considering a parameter that is based on the number of sequence reads aligned to a bin. Dependent claim 10 further recites a process of considering data of a normalized bin sequence read count. Dependent claim 11 further recites a process of considering chromosomal bin parameter data produced by non invasive prenatal screening (NIPS). Dependent claim 17 further recites a process of considering data of bins about 50 kb long. Dependent claim 18 further recites a process of considering data of a chromosome of interest that is one or more chromosomes. Dependent claim 19 further recites a process of considering data of a confirming chromosome that is one or more chromosomes. Dependent claim 23 further recites a process of aligning sequence reads to a bin of a reference genome. Dependent claim 24 further recites a process of calculating a parameter based on the number of sequences reads aligned to a bin. Dependent claim 25 further recites a process of normalizing a bin sequence read count. Dependent claim 26 further recites a process of considering data of a confirming chromosome in the reference genome. Dependent claim 27 further recites a process of considering data of a confirming chromosome from unaffected pregnancies. Dependent claim 28 further recites a process of determining a Z score of the test chromosome relative to references. Dependent claim 29 further recites a process of considering a threshold in which a Z score greater than 4 or greater than 8. Dependent claim 30 further recites a process of determining a fetal fraction of the cell-free DNA. Dependent claim 31 further recites a process of considering data of a fetal fraction less than 4%. Dependent claim 32 further recites a process of considering data of an aneuploidy that is complete or partial duplication, or a trisomy. Dependent claim 33 further recites a process of considering data of an aneuploidy that is human trisomy 13, human trisomy 18 or human trisomy 21. Dependent claim 34 further recites a process of considering data of a mosaic aneuploidy.
	Zhang et al. shows in the abstract analysis of maternal cell-free DNA sequence data to reduce false positive results of fetal aneuploidy. Zhang et al. shows sequencing maternal cell-free DNA on page 2. Zhang et al. states on page 2 that false positive results may be due to maternal CNV. Zhang et al. reviews use of chromosome bins for sequence read count statistics on page 2. Zhang et al. shows on page 2 use of a 100 kb window for chromosomal analysis of sequence read statistics with further adjustment (or normalization) for GC bias. Fetal aneuploidy was assigned with a threshold of a Z score of greater than 3. Fetal fraction for chromosome X and the aneuploid chromosome was used to filter out false positives when Zfetal was greater than or equal to 3. Further analysis of the fetal fraction is discussed at the bottom of page 6 and in the Maternal CNV Analysis section on page 7. Ratios of affected and unaffected chromosomes are also shown on page 7. At the bottom of page 6 Zhang et al. states that false positives were detected with samples with a high Z score and absolute Zfetal greater than or equal to 3. Zhang et al. shows in figure 3 an ideogram plot of sequence read level versus chromosomal location, which localizes maternal CNV locations. Figure 3 shows copy levels of 3 were detected at copy number variant locations. Zhang et al. shows in Figure 1 and page 3 that higher fetal DNA fraction and longer chromosome length reduce the influence of maternal CNV on the raw Z score, with Z scores depicted in Figure 1 peaking at 5 to 12 for different chromosomes.
	Zhang et al. does not explicitly discuss use of alternative chromosomes as references or use of Z scores of 4 or greater.
	Snyder et al. shows in the abstract analysis of maternal cell free DNA to detect aneuploidy may have false positive results. Snyder et al. shows use of alternate chromosomes as reference chromosomes in the left column of page 1640 and the paragraph bridging pages 1641 and 1642, which also shows use of chromosomes from populations with unaffected chromosomes Snyder et al. suggests in the left column of page 1640 use of a Z score of greater than 4 to avoid false positives. Snyder et al. shows a plot of normalized sequence read depth versus chromosomal position in figure 1C.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Zhang et al. by use of alternative chromosomes or chromosomes of unaffected populations as a reference because Snyder et al. uses such chromosomes as references in a similar analysis of maternal cell-free DNA to assay for the presence of aneuploidy. It would have been further obvious to use a threshold of a Z score of 4 or more to reduce the possibility of false positives as suggested by Snyder.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Snyder et al. as applied to claim1-11, and 17-34 above, and further in view of Neufeld-Kaiser et al. (BMC Medicine vol. 13, article 129 (2015).
Dependent claim 12 further recites a process of determining a positive predictive value (PPV) of at least 30% to at least 95% for trisomy 21, 18, or 13. Dependent claim 13 further recites a process of determining a positive predictive value of at least at least 93% for human trisomy 21, at least 72% for human trisomy 18, and/or at least 39% for human trisomy 13.
Zhang et al. in view of Snyder et al. as applied to claim1-11, and 17-34 above does not show the recited PPV values.
Neufeld Kaiser shows PPV values of maternal cell-free DNA analysis for chromosome aneuploidy on the right column of page 3 of 90.3% for Downs syndrome (trisomy 21), 63.6% for trisomy 18, and 55.6% for trisomy 13, which meets the limitation of claims 12 and 13.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the PPV values of claims 12 and 13 because Neufeld-Kaiser et al. shows that such values were detected in their assay of aneuploidy in maternal cell-free DNA.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631